United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                           September 30, 2004

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 03-41521
                              Summary Calendar


                       UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                   versus

                                FRANK DAVIS,

                                                        Defendant-Appellant.


           Appeal from the United States District Court
                for the Southern District of Texas
                          (C-03-CR-94-1)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Frank Davis appeals his convictions for possession with intent

to   distribute    approximately    47      kilograms    of   marijuana        and

conspiracy to possess with intent to distribute more than 50

kilograms of marijuana. Davis contends the district court erred by

denying   his     pre-trial    motion    to   suppress     his      inculpatory

statements. Davis asserts he made those statements without counsel

present after his request that counsel be present before he spoke




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
with law enforcement officers regarding this matter.              The motion

was denied, after a hearing, immediately prior to trial.

      Our court will accept a district court’s factual findings

based on live testimony at a suppression hearing “unless [they are]

clearly erroneous or influenced by an incorrect view of the law”.

United States v. Alvarez, 6 F.3d 287, 289 (5th Cir. 1993), cert.

denied, 511 U.S. 1010 (1994). When a suppression motion is denied,

the   evidence    is    viewed   in   the   light   most   favorable   to   the

Government.      E.g., United States v. Garza, 118 F.3d 278, 282-83

(5th Cir. 1997).

      Davis requested that counsel be present during his first

meeting with Drug Enforcement Agency Agents regarding this matter,

but he did not make any inculpatory statements at that time.            Davis

initiated his next conversation with DEA Agents, was informed of

his Miranda rights prior to making any statements, and signed a

Miranda waiver.        Because Davis initiated the conversation during

which he made the inculpatory statements, his right to counsel was

not violated, even though he had previously requested counsel. See

Edwards v. Arizona, 451 U.S. 477, 484-85 (1981); Mann v. Scott, 41

F.3d 968, 975-76 (5th Cir. 1994).

                                                                 AFFIRMED




                                        2